DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-12, 14-16, 18, and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, et al. (US 2009/0165946) with Evidentiary support from Lstiburek (Lstiburek, Joseph, Understanding Vapor Barriers, April 15, 2011, Building Science Corporation, BSD-106,1-18) in view of Ross (US 4,872,825).

In reference to Claim 1, Suzuki discloses a method of forming a building panel or a surface element (Abstract), comprising providing a substrate ([0021], the decorated article), applying a sub-layer (adhesive) on a first surface of the substrate ([0021]), applying a mesh structure (decorative layer) on the sub-layer ([0067] and [0068], See MPEP 2144.04 IV C), wherein a vapour permeability of the mesh structure exceeds 100 SI Perm (Abstract, the decorative sheet has a decoration layer having air permeability, Evidentiary support from Lstiburek page 2, to qualify as permeable if must exceed 10 US perms, or 572 SI perms), and applying heat and pressure to said mesh structure such that portions of the sub-layer permeate through meshes of the said mesh structure ([0064]).
Suzuki did not disclose applying a sub-layer then applying a mesh structure on the sub-layer, however it would have been obvious to one of ordinary skill in the art to apply Suzuki’s adhesive onto the decorated article before applying the decorative layer because selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV C).

Ross discloses a method of forming an element (Abstract), comprising - providing a substrate, - applying a sub-layer on a first surface of the substrate (10:58-11:24), - then applying a mesh structure on the sub-layer (11:25-34), which has been applied on the first surface of the substrate, and - applying heat and pressure to said mesh structure with a pressing process (5:18-23), wherein the pressing process comprises a press plate that presses the mesh structure (5:18-26), sublayer and substrate together such that portions of the sub-layer permeate through meshes of the said mesh structure (10:31-41).
It would have been obvious to one of ordinary skill in the art to complete the manufacturing method of Suzuki by using a press plate like Ross because it would have been a use of a known technique to improve a similar method in the same way.  The prior art (Suzuki) contained a base method (manufacturing method) upon which the claimed invention can be seen as an improvement.  The prior art (Ross) contained a comparable method (manufacturing method) that has been improved in the same way (press plate) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (press plate) in the same way to the base method and the results would have been predictable to one of ordinary skill in the art (a laminated structure).

In reference to Claim 2, modified Suzuki discloses the method of Claim 1, as described above.
Suzuki discloses the mesh structure has a substantially uniform vapour permeability in a plane parallel to the first surface of the substrate ([0056] and Fig. 1)

In reference to Claim 3, modified Suzuki discloses the method of Claim 1, as described above.


In reference to Claim 4, modified Suzuki discloses the method of Claim 1, as described above.
Suzuki discloses applying heat and pressure comprises curing the sub-layer and thereby fixing the mesh structure to the sub-layer ([0064]).

In reference to Claim 5, modified Suzuki discloses the method of Claim 1, as described above.
Suzuki discloses the mesh structure is at least partially visible after heat and pressure have been applied ([0022], the decorative layer, i.e. the mesh, would be visible after the adhesive layer is heated and pressure is applied because the adhesive layer permeates into the decorative layer, and the decorative layer is what is meant to be seen, that is the purpose of the decorative layer).

In reference to Claim 6, modified Suzuki discloses the method of Claim 1, as described above.
Suzuki discloses the sub-layer at least partially encapsulates the mesh structure ([0022]).

In reference to Claim 7, modified Suzuki discloses the method of Claim 1, as described above.
Suzuki does not specifically disclose a material forming the mesh structure facing the sub-layer has a surface roughness exceeding Ra 6.3, however, the surface roughness of the mesh would be a result effective variable.  Suzuki discloses the need for sufficient adhesion with the adhesive layer and decorative sheet ([0057]), therefore one of ordinary skill in the art would use a mesh structure with a surface roughness exceeding Ra 6.3.

In reference to Claim 8, modified Suzuki discloses the method of Claim 1, as described above.
Ross discloses the sub-layer comprises a thermosetting binder (16:6-13).
It would have been obvious to one of ordinary skill in the art to complete the manufacturing method of Suzuki by using a thermosetting binder like Ross because it would have been a use of a known technique to improve a similar method in the same way.  The prior art (Suzuki) contained a base method (manufacturing method) upon which the claimed invention can be seen as an improvement.  The prior art (Ross) contained a comparable method (manufacturing method) that has been improved in the same way (thermosetting binder) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (thermosetting binder) in the same way to the base method and the results would have been predictable to one of ordinary skill in the art (a fused layered product).

In reference to Claim 9, modified Suzuki discloses the method of Claim 1, as described above.
Ross discloses the mesh structure is formed of a metal material (11:25-34).
It would have been obvious to one of ordinary skill in the art to complete the manufacturing method of Suzuki by using a metal mesh like Ross because it would have been a use of a known technique to improve a similar method in the same way.  The prior art (Suzuki) contained a base method (manufacturing method) upon which the claimed invention can be seen as an improvement.  The prior art (Ross) contained a comparable method (manufacturing method) that has been improved in the same way (metal mesh) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (metal mesh) in the same way to the base method and the results would have been predictable to one of ordinary skill in the art (a conductive layered product).

In reference to Claim 11, modified Suzuki discloses the method of Claim 1, as described above.

It would have been obvious to one of ordinary skill in the art to complete the manufacturing method of Suzuki by using a perforated foil like Ross because it would have been a use of a known technique to improve a similar method in the same way.  The prior art (Suzuki) contained a base method (manufacturing method) upon which the claimed invention can be seen as an improvement.  The prior art (Ross) contained a comparable method (manufacturing method) that has been improved in the same way (perforated foil) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (perforated foil) in the same way to the base method and the results would have been predictable to one of ordinary skill in the art (a conductive layered product).

In reference to Claim 12, modified Suzuki discloses the method of Claim 1, as described above.
Suzuki discloses the mesh structure is formed of a textile material ([0066]-[0067]).

In reference to Claim 14, modified Suzuki discloses the method of Claim 12, as described above.
Suzuki discloses a mesh size and mesh width of the textile material exceeds 0.1 mm ([0062]).

In reference to Claim 15, modified Suzuki discloses the method of Claim 12, as described above.
Ross discloses the textile material is bonded to the sub-layer by a cured thermosetting binder when applying heat and pressure (16:6-13).
It would have been obvious to one of ordinary skill in the art to complete the manufacturing method of Suzuki by using a thermosetting binder like Ross because it would have been a use of a known technique to improve a similar method in the same way.  The prior art (Suzuki) contained a base method (manufacturing method) upon which the claimed invention can be seen as an improvement.  The prior art (Ross) contained a comparable method (manufacturing method) that has been improved in 

In reference to Claim 16, modified Suzuki discloses the method of Claim 12, as described above.
Ross discloses the textile material is chemically impregnated by the sub-layer by a cured thermosetting binder when applying heat and pressure (16:6-13).
It would have been obvious to one of ordinary skill in the art to complete the manufacturing method of Suzuki by using a thermosetting binder like Ross because it would have been a use of a known technique to improve a similar method in the same way.  The prior art (Suzuki) contained a base method (manufacturing method) upon which the claimed invention can be seen as an improvement.  The prior art (Ross) contained a comparable method (manufacturing method) that has been improved in the same way (thermosetting binder) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (thermosetting binder) in the same way to the base method and the results would have been predictable to one of ordinary skill in the art (a fused layered product).

In reference to Claim 18, modified Suzuki discloses the method of Claim 12, as described above.
Suzuki discloses the textile material is impregnated with a thermosetting binder prior to applying heat and pressure (16:6-13).
It would have been obvious to one of ordinary skill in the art to complete the manufacturing method of Suzuki by using a thermosetting binder like Ross because it would have been a use of a known technique to improve a similar method in the same way.  The prior art (Suzuki) contained a base 

In reference to Claim 40, modified Suzuki discloses the method of Claim 1, as described above.
Suzuki discloses the sublayer is applied in liquid form ([0089] although non-liquid is preferred in this embodiment, liquid adhesive is possible).

In reference to Claim 41, Suzuki discloses a method of forming a building panel or a surface element (Abstract), comprising providing a substrate ([0021], the decorated article), applying a sub-layer (adhesive) on a first surface of the substrate ([0021]), then applying a mesh structure (decorative layer) on the sub-layer ([0067] and [0068], See MPEP 2144.04 IV C), which has been applied on the first surface of the substrate, wherein a vapour permeability of the mesh structure exceeds 100 SI Perm (Abstract, the decorative sheet has a decoration layer having air permeability, Evidentiary support from Lstiburek page 2, to qualify as permeable if must exceed 10 US perms, or 572 SI perms), and applying heat and pressure to said mesh structure such that the sub-layer at least partially fills meshes of said mesh structure ([0064]).
Suzuki does not disclose press plates.
Ross discloses a method of forming an element (Abstract), comprising - providing a substrate, - applying a sub-layer on a first surface of the substrate (10:58-11:24), - then applying a mesh structure on the sub-layer (11:25-34), which has been applied on the first surface of the substrate, and - applying 
It would have been obvious to one of ordinary skill in the art to complete the manufacturing method of Suzuki by using a press plate like Ross because it would have been a use of a known technique to improve a similar method in the same way.  The prior art (Suzuki) contained a base method (manufacturing method) upon which the claimed invention can be seen as an improvement.  The prior art (Ross) contained a comparable method (manufacturing method) that has been improved in the same way (press plate) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (press plate) in the same way to the base method and the results would have been predictable to one of ordinary skill in the art (a laminated structure).

In reference to Claim 42, modified Suzuki discloses the method of Claim 1, as described above.
Ross discloses the mesh structure is bonded to the sub-layer by a cured thermosetting binder when applying heat and pressure (16:6-13).
It would have been obvious to one of ordinary skill in the art to complete the manufacturing method of Suzuki by using a thermosetting binder like Ross because it would have been a use of a known technique to improve a similar method in the same way.  The prior art (Suzuki) contained a base method (manufacturing method) upon which the claimed invention can be seen as an improvement.  The prior art (Ross) contained a comparable method (manufacturing method) that has been improved in the same way (thermosetting binder) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (thermosetting binder) in the same way to the base 

In reference to Claim 43, modified Suzuki discloses the method of Claim 41, as described above.
Ross discloses the mesh structure is bonded to the sub-layer by a cured thermosetting binder when applying heat and pressure (16:6-13).
It would have been obvious to one of ordinary skill in the art to complete the manufacturing method of Suzuki by using a thermosetting binder like Ross because it would have been a use of a known technique to improve a similar method in the same way.  The prior art (Suzuki) contained a base method (manufacturing method) upon which the claimed invention can be seen as an improvement.  The prior art (Ross) contained a comparable method (manufacturing method) that has been improved in the same way (thermosetting binder) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (thermosetting binder) in the same way to the base method and the results would have been predictable to one of ordinary skill in the art (a fused layered product).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, et al. (US 2009/0165946) with Evidentiary support from Lstiburek (Lstiburek, Joseph, Understanding Vapor Barriers, April 15, 2011, Building Science Corporation, BSD-106, 1-18) in view of Ross (US 4,872,825) further in view of Board, Jr. (US 3,950,599).

In reference to Claim 10, modified Suzuki discloses the method of Claim 1, as described above.
Modified Suzuki does not disclose the mesh structure if formed of a plastic material.
Board discloses the mesh structure if formed of a plastic material (2:65).
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, et al. (US 2009/0165946) with Evidentiary support from Lstiburek (Lstiburek, Joseph, Understanding Vapor Barriers, April 15, 2011, Building Science Corporation, BSD-106, 1-18) in view of Ross (US 4,872,825) further in view of Scholz, et al. (US 5,354,259).

In reference to Claim 13, modified Suzuki discloses the method of Claim 12, as described above.
Modified Suzuki does not disclose the textile material comprises weaved cotton fibres.
Scholz discloses the textile material comprises weaved cotton fibres (1:17).
It would have been obvious to one of ordinary skill in the art to complete the molding method of Suzuki using the cotton fibers of Scholz because it would have been a simple substitution of one known element for another to obtain predictable results. The prior art (Suzuki) contained a method (molding) which differed from the claimed method by the substitution of some step (mesh) with another step (cotton fibers). The substituted step (cotton fibers) and its function (a permeable mesh) were known in the art (Scholz). One of ordinary skill in the art could have substituted one known step (mesh) with .

Claims 17, 20, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, et al. (US 2009/0165946) with Evidentiary support from Lstiburek (Lstiburek, Joseph, Understanding Vapor Barriers, April 15, 2011, Building Science Corporation, BSD-106, 1-18) in view of Ross (US 4,872,825) further in view of Honel, et al. (US 4,430,380).

In reference to Claim 17, modified Suzuki discloses the method of Claim 12, as described above.
Modified Suzuki does not disclose a melamine formaldehyde resin powder is applied on the textile material prior to applying heat and pressure.
Honel discloses a melamine formaldehyde resin powder is applied on the textile material prior to applying heat and pressure (8:63-68).
It would have been obvious to one of ordinary skill in the art to complete the molding method of Suzuki using the thermosetting resin of Honel because it would have been a simple substitution of one known element for another to obtain predictable results. The prior art (Suzuki) contained a method (molding) which differed from the claimed method by the substitution of some step (adhesive layer) with another step (thermosetting resin). The substituted step (thermosetting resin) and its function (curing with applied pressure and heat) were known in the art (Honel). One of ordinary skill in the art could have substituted one known step (adhesive layer) with another step (thermosetting resin), and the results of the substitution (a finished product with a thermoset resin after pressure and heat application) would have been predictable.

In reference to Claim 20, modified Suzuki discloses the method of Claim 1, as described above.

Honel discloses a temperature of 150 °C – 180 °C and a pressure of 20-60 bar is applied on the mesh structure when applying heat and pressure (Abstract).
It would have been obvious to one of ordinary skill in the art to complete the molding method of Suzuki by applying a specific heat and pressure to the mesh structure like Honel because it would have been a use of a known technique to improve a similar method in the same way.  The prior art (Suzuki) contained a base method (molding) upon which the claimed invention can be seen as an improvement.  The prior art (Honel) contained a comparable method (molding) that has been improved in the same way (a temperature of 150 °C – 180 °C and a pressure of 20-60 bar) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (a temperature of 150 °C – 180 °C and a pressure of 20-60 bar) in the same way to the base method and the results would have been predictable to one of ordinary skill in the art (the material will be heated and put under pressure to achieve proper mesh permeation).

In reference to Claim 44, Suzuki discloses a method of forming a building panel or a surface element (Abstract), comprising providing a substrate ([0021], the decorated article), applying a sub-layer (adhesive) on a first surface of the substrate ([0021]), then applying a mesh structure (decorative layer) on the sub-layer ([0067] and [0068], See MPEP 2144.04 IV C), which has been applied on the first surface of the substrate, wherein a vapour permeability of the mesh structure exceeds 100 SI Perm (Abstract, the decorative sheet has a decoration layer having air permeability, Evidentiary support from Lstiburek page 2, to qualify as permeable if must exceed 10 US perms, or 572 SI perms), and applying heat and pressure to said mesh structure such that portions of the sub-layer permeate through meshes of the said mesh structure ([0064]).

Honel discloses a temperature of 150 °C – 180 °C and a pressure of 20-60 bar is applied on the mesh structure when applying heat and pressure (Abstract).
It would have been obvious to one of ordinary skill in the art to complete the molding method of Suzuki by applying a specific heat and pressure to the mesh structure like Honel because it would have been a use of a known technique to improve a similar method in the same way.  The prior art (Suzuki) contained a base method (molding) upon which the claimed invention can be seen as an improvement.  The prior art (Honel) contained a comparable method (molding) that has been improved in the same way (a temperature of 150 °C – 180 °C and a pressure of 20-60 bar) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (a temperature of 150 °C – 180 °C and a pressure of 20-60 bar) in the same way to the base method and the results would have been predictable to one of ordinary skill in the art (the material will be heated and put under pressure to achieve proper mesh permeation).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, et al. (US 2009/0165946) with Evidentiary support from Lstiburek (Lstiburek, Joseph, Understanding Vapor Barriers, April 15, 2011, Building Science Corporation, BSD-106, 1-18) in view of Ross (US 4,872,825) further in view of Robbins (US 4,743,484).

In reference to Claim 19, modified Suzuki discloses the method of Claim 1, as described above.
Modified Suzuki discloses the substrate comprises a wood-based board.
Robbins discloses the substrate comprises a wood-based board (2:5-8).


Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KELSEY C. GRACE
Examiner
Art Unit 1742



/KELSEY C GRACE/               Examiner, Art Unit 1742